Citation Nr: 1742056	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-34 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 30, 2008, for the award of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from July 1968 to September 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in April 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The Veteran does not meet the schedular criteria for TDIU prior to September 30, 2008, and his sole service-connected disability, posttraumatic stress disorder (PTSD), is not shown during this period to render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of TDIU prior to September 30, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400(o), 4.16 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in April 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran seeks an effective date prior to September 30, 2008, for the award of TDIU.  Essentially, he asserts that the symptoms associated with PTSD, his only service-connected disability prior to September 30, 2008, were of such severity so as to preclude employment as far back as October 1994, the effective date for the award of service connection.  He therefore desires an effective date for TDIU of October 1994. 

Initially, the Board observes the Veteran did not file a claim for TDIU prior to November 18, 2008.  To the extent the Veteran's claim for TDIU may be considered an element of an increased evaluation claim, see Rice v. Shinseki, 22 Vet. App. 447 (2009), the a claim for an increased evaluation for PTSD was denied by a January 2005 rating decision.  The Veteran was notified of this decision by a letter mailed to his address of record in February 2005, which included his procedural and appellate rights.  However, the Veteran did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the January 2005 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

The Veteran filed a new claim for an increased evaluation for his PTSD on September 30, 2008.  Pursuant to Rice, the Board will also construe this claim so as to include a claim for TDIU.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  Therefore, the Board must review the evidence dating to September 30, 2007, to determine if an earlier effective date for the award of TDIU is warranted.  See 38 C.F.R. § 3.400(o)(2).

A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Prior to September 30, 2008, the Veteran was serviced-connected only for PTSD, evaluated as 30 percent disabling.  The Veteran did not meet the schedular criteria for TDIU at any time prior to September 30, 2008.  38 C.F.R. § 4.16(a).  As such, the claim of entitlement to an effective date prior to September 30, 2008, for TDIU on a schedular basis must be denied.

Where the schedular percentage requirements are not met, entitlement to TDIU benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has considered whether the Veteran's disability picture prior to September 30, 2008, warrants referral for consideration of an extraschedular evaluation for TDIU.  However, the Board finds that a remand for referral of the Veteran's claim for consideration of TDIU prior to September 30, 2008, is not warranted in this case.

The Board notes that the Veteran was incarcerated until mid-August 2008, and no records related to treatment for PTSD during the Veteran's period of incarceration have been identified.  There is no competent medical evidence of record which indicates the Veteran's PTSD alone precluded him from obtaining or maintaining gainful employment prior to September 30, 2008.  In this regard, an August 2008 VA mental health outpatient note indicates the Veteran PTSD was then manifest by a reduction in symptoms, including a decrease in the frequency of recurrent intrusive recollections, mood swings, irritability, and insomnia.  Furthermore, the Social Security Administration (SSA) determined that the Veteran was not disabled due to his psychiatric disabilities as of January 2009.  The SSA's decision was based, in part, on an October 2008 psychiatric evaluation in which the examining psychiatrist determined that "no severe psychiatric factors were identified that would significantly interfere with the [Veteran's] ability to complete a normal day of work..." and the Veteran's "ability to relate and interact with coworkers and colleagues, as well as the ability to be supervised, is not impaired."

Although the Veteran believes that he could not secure or follow a substantially gainful occupation as a result of his service-connected PTSD prior to September 30, 2008, the more persuasive medical evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of service-connected disability.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009).  Any probative value of the Veteran's own conclusions is far outweighed by that of the competent medical evidence that indicates his service-connected PTSD was not productive of impairment that would rise to the level of unemployability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Consequently, because the preponderance of the evidence indicates that the Veteran was not unemployable by reason of service-connected disability prior to September 30, 2008, referral of this case to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

An effective date earlier than September 30, 2008 for TDIU, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


